Title: William Short to Thomas Jefferson, 5 January 1816
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
             Philada Jan: 5.—16.
          
          In the course of the last summer I had the pleasure of recieving a letter from you in which you were so good as to mark the progress that the land affair had made towards a final termination. You then thought it was inevitable in the course of the autumn succeeding. And although appearances so far were not favorable to me, yet I wished the point to be settled on several accounts.Having not heard from you, when I learned from a sister of Mrs Carter, who resides here, that she was then expecting a visit from Mr & Mrs Carter, I was particularly anxious to know if possible, the result before Mr Carter should leave Philadelphia. I therefore took the liberty of writing to you on the 21st of Novr last. I have not since had the pleasure of hearing from you—I at first thought you might be in Bedford—but so much time has now elapsed, that I am inclined to think either that my letter must have miscarried on the way, or that that lot has fallen on yours.In the meantime fortunately Mr Carter’s arrival has been postponed. Mrs Izard is still expecting him daily as she tells me, though she has not heard from him or her sister for a very long time, which does not surprize her as they seldom write—It is this aversion to writing of our countymen which makes me anxious to be able to treat of this affair with Mr Carter  viva voce, & if possible settle it with him.As relates to Mr Higginbotham also it is important for me to know how I stand—his last payment became due on the 25th ulto but he has said nothing to me respecting it. When he does it will be necessary for me to know what sum precisely I am to deduct, on the principle wch you mentioned to me.
          Notwithstanding this urgency of the case I do not believe I should have again troubled you at this moment but for a letter I have lately recieved from a person in France of whom I think you formerly entertained a very favorable opinion, & who I am sure still deserves it. It is M. de la Motte formerly our Vice-consul at Havre. It has been a very long time since I have had sign of life from him—and his letter explains this by informing me he had purchased a farm in the country, to which he had retired for many years as a gentleman farmer. He has now returned to Havre in consequence of the peace & resumed his commercial pursuits. He is anxious to have his former appointment & has written to M. Monroe, on the subject, but has had no answer from him. This he attributes to a person at Paris who he thinks is opposed to him & may have counteracted him, wishing the place himself. I should doubt this, & I impute Monroe’s silence to his multifarious occupations in which this minimum of de la Motte has been lost sight of. If you think with me that in consequence of de la Motte’s long & honest services in this place, there would be a degree of injustice in pushing him out of it, & if you think, as I do, that he would really be more useful there than any other, & if moreover, as I hope, you have not any repugnance to give your opinion either to Monroe, or Mr Madison, I wish indeed you would do so & procure this act of justice for a man who was always really devoted to you & to the government country wch employed him. If you do not wish it he shall never know that you took this step, nor shall any other know. I am sure that in a case of this nature one word from you would suffice to secure a measure of good policy, & rigorous justice to a man whom you have long known & valued as I believe.
          In looking over some papers a few days ago I was surprized to find that I was still in possession of your bonds & mortgage. I had quite forgotten them. I find that I had taken occasion to obliterate their signature, so that no inconvenience could have ensued if I had died—but still I had rather they should be returned into your hands where they ought in regularity to have been some time ago. It was certainly my intention to have written to you to ask your authorization to send them by mail, or dispose of them in any other way so that you should have them—& I think I must have written to that effect at the time,—but if I did I have not recd an answer as to that article. I will thank you now to say how I may comply with your wishes on this head.
          I am glad to hear that the price of one of the staples of Virginia has so risen as to introduce much prosperity into that State—& I hope Mr Higginbotham will be still more pleased with his purchase—Being satisfied myself I am always glad when those with whom I deal find themselves satisfied also.
          I was extremely anxious, as you may have percieved, as to the state of things in this country during the war. According to my view still, we were on a precipice, or rather near a rock wch was the more dangerous to the vessel of State, that the Pilots, ignorant in most respects of this kind of navigation, were absolutely blind as to this particular danger. I own that my indignation as to their ignorance & stupidity was often raised to a degree that was very near making me break my resolution long ago made of never entering the public papers as an anonymous author—Things have now passed over—I should probably have done no good & should have vexed & mortified myself to no purpose—I can now say, & have no doubt I shall be able to say at the day of my death, that I have never inserted or contributed in any way to an anonymous article in the vile & dirty nuisances of public newspapers.I am now reconciled in heart & spirit to those whom we have put in authority over us & who have done us so much mischief, but who finally have at least not opposed the greatest good, peace; & indeed may be said to have given us it to us; as we have it, & they could certainly have witheld it.—Our great danger now lies in the Treasury—Every thing is unsound, & without experience or knowlege there—How is it possible to place confidence there under its present director—We, the profane vulgar know only that he left a most lucrative practise here—that he was always a needy man from his expensive habits—hospitable & apparently generous in the extreme, his house was by far the most expensive in this City—& notwithstanding he had a numerous family & was a fond & excellent father, he could not resist his inducements to expence, in order to save a part of his earnings for this family, who wd have been destitute had they lost him—at least this was the general opinion. Now vanity as well as hospitality will combine to add to all his expenses, & I have no doubt it will be seen that his expenses far exceed any Minister who has resided at Washington, & probably those of the President himself. I judge so from the character of the man. Now where are these expenses to come from, unless it be from the want of fixity in our finances, which is the best state for enabling one behind the curtain to speculate to great & mammoth advantage, as they now are & are likely to be under proper management to this effect, for some time to come. The income of this gentleman was here from 15 to 20,000 dolls p ann—This is abandoned by a man  qui à ùn besoin de depense, for ostensibly 5000 dolls  p. ann, with additional excitements to expense. But he is a thorough going Republican, he is a perfect democrat. This is the saving mantle for everything—This ought to inspire confidence—for sure no politician at Rome or at Paris who professed this religion, ever did it without remaining always true to the love of country, the purity of principle & an absolute “abnegation de soi-meme.” I have no doubt with this lever he will find the means of moving his party, who certainly form the majority & of course can do no wrong. It is a strange perversion wch should have made Mr M. get rid of Gallatin & send him abroad, where  most particularly our national pride, if not our national character should have prohibited our sending him; & thus lose his talents, after he had acquired a sufficient degree of wealth to enable him to think alone of the public good, & substitute a man of inferior talents unquestionably, & one who could not, from his circumstances, if he were so disposed, confine himself to study this good alone.God bless you my dear sir; & believe me ever your friend & servant
          W Short
        